McDonald, judge.
This is an appeal from an order in a habeas corpus proceeding denying bail to appellant upon a complaint charging him with murder,
It is made to appear that, subsequent to the entry of the order appealed from, an indictment has been returned charging appellant with said offense, and the question of his right to bail upon the charge by complaint has therefore become moot. Ex parte Davis, Tex.Cr.App., 290 S.W.2d 669; Ex parte Bowles, 166 Tex.Cr.R. 346, 314 S.W.2d 108, and cases there cited.
 Appellant contends that the reasoning in support of the holdings in the line of decisions above cited is no longer applicable since the enactment of Art. 275a, Vernon’s Ann.C.C.P., in 1957.
*768With this contention we do not agree. This enactment pertains to criminal actions wherein the defendant has given bail or entered into a recognizance. The appellant herein has not entered into bail and cannot bring himself under the terms of this statute.
The appeal is dismissed.